—In an action, inter alia, for an accounting, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated December 9, 1993, as denied as academic his cross motion for leave to amend the summons and complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
Because the plaintiff’s notice of appeal is limited to the denial of his cross motion for leave to amend the summons and complaint, the provision of the Supreme Court’s order that granted the defendants’ respective motions to dismiss the complaint is beyond our review (see, CPLR 5515 [1]; Royal v Brooklyn Union Gas Co., 122 AD2d 132; Vias v Rohan, 119 AD2d 672). In light of the dismissal of the complaint against all of the defendants, the Supreme Court properly denied as academic the plaintiff’s cross motion for leave to amend the summons and complaint to add additional defendants. Thompson, J. P., Copertino, Santucci and Goldstein, JJ., concur.